DETAILED ACTION
This action is in response to communication filed on 11/29/2021
Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-23 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 11/29/2021 , with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dicker et al. (US 2016/0189257) in view of Amendjian et al. (US 2017/0032417) in view of Clark (US 2019/0325498).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker et al. (US 2016/0189257) in view of Amendjian et al. (US 2017/0032417) in view of Clark (US 2019/0325498).

Regarding claim 1, Dicker discloses a method for supplementing information received from a uniform resource locator (URL), the method comprising: 
receiving, by one or more processors of a service server, a requested URL from a web browser executing on a user device (see Dicker; [0042-0043]; merchant Web site includes functionality for allowing users to search, browse, and make purchases from an online catalog of purchasable items or "products," such as book titles, music titles, video titles, toys, and electronics products. The various product offerings are arranged within a browse tree in which each node represents a category or subcategory of product.  The site is preferably arranged such that, in order to access the detail page of a product, a user ordinarily must either select a link associated with that product (e.g., from a browse node page or search results page) or submit a search query uniquely identifying the product. Thus, access by a user to a product's detail page generally represents an affirmative request by the user for information about that product); 
determining, by the one or more computers, one or more driving actions based on the classified activity type and the additional information, each of the one or more driving actions configured to cause the web browser to perform an action (see Dicker; [0058]; the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations.  The Web site 30 also includes a "user profiles" database 38 which stores account-specific information about users of the site (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user, (c) the user's item ratings profile (if any), (d) the current contents of the user's personal shopping cart(s), and (e) a listing of items that were recently (e.g., within the last six months) removed from the shopping cart(s) without being purchased ("recent shopping cart contents")); and
providing, by the one or more processors, the one or more driving actions, the classified activity type, and the additional information to the web browser (see Dicker; [0205]; in step 650 the user's profile, or a portion of the profile, is read from a user database 38 (FIG. 1) or cache. This profile, and/or information about the state of the user's session, is then used to select a limited number of recommendation sections to include on the page (step 652). In step 654, each such section is then populated by executing the corresponding recommendations algorithm or other selection algorithm. As part of this process, any items that are currently in the shopping cart, in the user's purchase history, or in the user's ratings profile, are preferably filtered out so that they are not recommended. Finally, in steps 656 and 658, the page is populated with the condensed shopping cart view 600 and the recommendations sections, and is returned to the user).  
However, the prior art does not explicitly disclose the following:
inputting,  by the one or more processors, data within the requested URL into a machine learning model; 
receiving, by the one or more processors and from the machine learning model, a classified activity type for the requested URL, wherein the classified activity type is determined based on the data within the requested URL and the classified activity type is indicative of one or more shopping stages that occurs on a webpage accessible with the requested URL.
Amendjian in the field of the same endeavor discloses techniques of detecting and generating online behavior from a clickstream. The method includes learning a user's present stage of online behavior wherein there are a plurality of stages of online behavior from exploring at least one product or service to purchasing at least one product or service; responsive to learning the user's present stage of online behavior, predicting a user's future stage of online purchasing behavior; and providing a targeted online action to the user in conjunction with predicting the user's future stage of online purchasing behavior to influence the user to a next stage of online behavior.  In particular, Amendjian teaches the following:
inputting,  by the one or more processors, data within the requested URL into a machine learning model (see Amendjian; [0072, 0077]; the text of the URLs and the corresponding page contents just gathered may be processed using, for example, natural language processing. The analysis may take place by a process 40 illustrated in FIG. 2. Referring now to FIG. 2, available resources may be utilized to analyze and understand the URLs and the corresponding page contents including, but not limited to, the URLs themselves box 42, entity analytics 44, internet website classification which is a list of URLs classified by topic 46, dictionary lookup 48 and topic database 50 in conjunction with text analytics such as natural language processing.  Thus, the text of the URLs and the corresponding page contents are analyzed by varying means to understand the contents of what the user is looking at.  Furthermore, the browsing details 16 are in the form of structured data. The browsed content input to the analyze text, box 14, is in the form of raw data); 
receiving, by the one or more processors and from the machine learning model, a classified activity type for the requested URL, wherein the classified activity type is determined based on the data within the requested URL and the classified activity type is indicative of one or more shopping stages that occurs on a webpage accessible with the requested URL (see Amendjian; [0080]; the most probable user stage is determined, box 24. Knowing the features in the user's present browsing session, the user's most probable stage may be determined by a classifier mechanism by using a technique such as Baysian reasoning or regression in which there is supervised learning based on the browsing features that the user or previous users may have browsed for in the past, the user's present browsing features may be classified in one of the possible stages such as S1 to S4, wherein Stage S1 is the exploring stage, S2 is the evaluation, S3 is the selection, and S4 is the final stage where a product or service is purchased (see [0029-0032]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Amendjian in order to incorporate techniques of detecting and generating online behavior from a clickstream.  One would have been motivated because Amendjian discloses using the URL data in a user's clickstream to detect the online behavior of the user which may then be monetized by the ISP by generating actions to influence the user's online behavior (see Amendjian; [0014]).
However, the prior art does not explicitly disclose the following:
retrieving, by the one or more processors from a database operated by a third party, additional information associated with the requested URL based on the classified activity type.
Clark in the field of the same endeavor discloses techniques to facilitate online and mobile purchasing.  In particular, Clark teaches the following:
retrieving, by the one or more processors from a database operated by a third party, additional information associated with the requested URL based on the classified activity type (see Clark; [0155, 0163]; at the initial shopping stage, the flow chart begins at 305 where NOWW shopping application 1180 receives a product request. The request may be initiated simply by a user holding up a smart phone or other device to an image. The NOWW shopping application, retrieving or identifying the image, may identify a product using either a database or online search and image recognition software.  At 320, NOWW shopping application 1180 sends the one or more product queries to one or more vendors and will check for availability and at 325, NOWW shopping application 1180 receives product information from the vendors).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Clark in order to incorporate techniques to facilitate online and mobile purchasing.  One would have been motivated because facilitating online purchasing may allow a person to purchase correctly sized products or products suited to the need, more conveniently, more consistently, more cheaply and more easily. The more accurate or correct shopping of products saves the wasting of resources required in return shipments and replacement shipments and packaging (see Clark abstract).

Regarding claim 2, Dicker-Amendjian-Clark discloses the method of claim 1, wherein a requested URL is received from the web browser, the web browser executing on a remote user device (see Dicker; [0069]; in a service used to recommend Web sites, the items (Web sites) known to be of interest to a user could be identified by parsing a Web server access log and/or by extracting URLs from the "favorite places" list of the user's Web browser).  

Regarding claim 5, Dicker-Amendjian-Clark discloses the method of claim 1, 
wherein the additional information includes user data associated with a user of the browser; product reviews for a product on a webpage of the requested URL, confirmation that a checkout was completed based on the context of the webpage of the requested URL, an indication that the webpage of the requested URL is a checkout page; an indication that a product was added to a cart of an online retailer associated with the requested URL, and/or information that a product is on the requested URL (see Dicker; [0058]; The Web site 30 also includes a "user profiles" database 38 which stores account-specific information about users of the site.  the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations: (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user, (c) the user's item ratings profile (if any), (d) the current contents of the user's personal shopping cart(s), and (e) a listing of items that were recently (e.g., within the last six months) removed from the shopping cart(s) without being purchased ("recent shopping cart contents")).  

Regarding claim 6, Dicker-Amendjian-Clark discloses the method of claim 1, wherein determining the one or more driving actions further includes: 
selecting one or more predefined driving actions based on context including user data and the classified activity type (see Dicker; [0058]; the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations: (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user, (c) the user's item ratings profile (if any), (d) the current contents of the user's personal shopping cart(s), and (e) a listing of items that were recently (e.g., within the last six months) removed from the shopping cart(s) without being purchased ("recent shopping cart contents")); 
ranking the selected predefined driving actions (see Dicker; [0080]; in an Instant Recommendations implementation (FIGS. 5 and 6) of the service, the recommendations are generated and displayed in real-time (based on the user's purchase history and/or item ratings profile) in response to selection by the user of a corresponding hyperlink, such as a hyperlink which reads "Instant Book Recommendations" or "Instant Music Recommendations"); and 
selecting one or more of the highest ranked predefined driving actions as the one or more driving actions to provide to the web browser (see Dicker; [0087]; the resulting list is then sorted (step 88) in order of highest-to-lowest score).  

Regarding claim(s) 8-9, 12-14 and 15-16, 19-20 do(es) not teach or further define over the limitation in claim(s) 1-2, 5-7 and 1-2, 5-6  respectively.  Therefore claim(s) 8-9, 12-14 and 15-16, 19-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-2, 5-7 and 1-2, 5-6 respectively.

Regarding claim 21, Dicker-Amendjian-Clark discloses the method of claim 1, wherein the classified activity type is further identified by the type of activity represented by a resource accessible with the requested URL (see Amendjian; [0029-0032, 0077]; the text of the URLs and the corresponding page contents are analyzed by varying means to understand the contents of what the user is looking at.  Furthermore, the browsing details 16 are in the form of structured data. The browsed content input to the analyze text, box 14, is in the form of raw data.  Wherein Stage S1 is the exploring stage, S2 is the evaluation, S3 is the selection, and S4 is the final stage where a product or service is purchased).

Regarding claim(s) 22 and 23, do(es) not teach or further define over the limitation in claim(s) 21 respectively.  Therefore claim(s) 23 and 23 is/are rejected for the same rationale of rejection as set forth in claim(s) 21 respectively.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dicket et al. (US 2016/0189257) in view of Amendjian et al. (US 2017/0032417) in view of Clark (US 2019/0325498) in view of Purves et al. (US 2019/0043115).

Regarding claim 7, Dicker-Amendjian-Clark-Purves discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1 further comprising: providing a token to the web browser, the token identifying a user or user account of the web browser.
	Purves in the field of the same endeavor discloses a machine learning engine analyzing in real time the behavior of a user who is using a website in order to identify areas for affecting the user's behavior while using the website.  In particular, Purves teaches the following:
providing a token to the web browser, the token identifying a user or user account of the web browser (see Purves; [0024]; other information about the user's previous interactions with the website may be determined from cookies or login account data).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively to modify the prior art with the teaching of Purves in order to incorporate a machine learning engine dynamically reweights input factors as user outcomes are observed and compared to various offers and incentives provided to a large sampling of users.  One would have been motivated because selecting incentives appropriate to a particular desired behavior has proven to be difficult which Purves would improve upon the prior art (see Purves; [0002]).

Regarding claim(s) 14 do(es) not teach or further define over the limitation in claim(s) 7 and respectively.  Therefore claim(s) 14 is/are rejected for the same rationale of rejection as set forth in claim(s) 7 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-23 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456